Title: To James Madison from Mordecai Barbour, 26 March 1809
From: Barbour, Mordecai
To: Madison, James


Dear Sir
Petersburg 26 March 1809
Being disappointed in my expectations in this quarter of the World and having no prospect here of doing anything beneficial for my family, I have deemd it advisable to remove to some situation in the Western Country. And in order to make the most advantageous selection I intend in the course of this Spring and ensuing Summer to travel through Kentucky Tennessee & the Mississippi Country, in some one of these places I calculate on permanently fixing myself for life.
I well know the arduous task imposed on the President in making appointments to Office where there are commonly a number of Candidates with Sanguine expectations of Success. Whatever I may have thought of my pretensions nothing but an intolerable load of misfortunes shoud ever have induced me to have contributed to the arduousness of that task, by presenting myself to swell the number of applicants—my second rejection seems to say I have been too assuming—for which I hope to be pardon’d on a promise not to commit again a Similar offence. I shall however always consider myself at the service of my Country in any way that I can be usefull, when Calld on by the proper Authorities.
The letters of recommendation in my favor which have been forwarded to the late President and to yourself may possibly in my travels be usefull to me for that purpose I will thank you to have them transmitted to me by post to this place. I have the honor to be with profound respect & esteem Your Affte. & Obedt. Servant
Mordecai Barbour
